Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 14, and 18 cite the limitation “an acquisition unit configured to acquire a first image captured with visible light and a second image captured with non-visible light; a correction unit configured to correct luminance of the second image so as to bring luminance distribution of the second image close to luminance distribution of the first image; and a generation unit configured to combine the second image whose luminance is corrected by the correction unit and chromaticity information of the first image to generate a composite image by synthesis processing, wherein synthesis processing is performed when a contrast of the second image is not higher than a contrast of the first image”.
It is noted that the closest prior art, Tanaka (US Patent Pub. # 2019/0385291) relates to a moving object monitoring device that outputs an image obtained by capturing a monitoring area in which a moving object to be monitored appears, a server device that receives a color image and a monochrome image obtained by capturing the monitoring area at the moving object monitoring device from the moving object monitoring device through a network, and a moving object monitoring system that transmits the image obtained by capturing the monitoring area from the moving object monitoring device to the server device through the network.  Sugiyama (US Patent Pub. # 2018/0146144) relates to an image processing device, an image processing method, a program, and an imaging device, and more particularly to an image processing device, an image processing method, a program, and an imaging device, which are capable of improving the quality of an image generated using an image obtained in a state in which infrared light is radiated and an image obtained in a state in which infrared light is not radiated.  Tanaka or Sugiyama do not specifically teach an acquisition unit configured to acquire a first image captured with visible light and a second image captured with non-visible light; a correction unit configured to correct luminance of the second image so as to bring luminance distribution of the second image close to luminance distribution of the first image; and a generation unit configured to combine the second image whose luminance is corrected by the correction unit and chromaticity information of the first image to generate a composite image by synthesis processing, wherein synthesis processing is performed when a contrast of the second image is not higher than a contrast of the first image.  Therefore the application is allowable.  
As to dependent claims 2-13, 15-17, and 19-21, these claims depend on allowable independent claims 1, 14, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 14-21 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 8/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/20/2021 is withdrawn.  Claims 5-13, directed to species being rejoined are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
5/5/2022